 



Exhibit 10.1
CONTRIBUTION AND INVESTMENT AGREEMENT
     This Contribution and Investment Agreement (“Investment Agreement”), dated
November 20, 2005, is by and among JJJ-RT, LLC (“JJJ-RT”), whose address is
30700 Carter Street, Solon, OH 44139, Sentex Sensing Technologies, Inc.
(“Sentex”) whose address is 1801 East 9th St Suite 1501, Cleveland, OH 44114,
Regency Technology, Ltd (“Regency”), an Ohio limited liability company and
wholly owned subsidiary of Sentex, and Regency Acquisition, LLC, a wholly owned
limited liability company of Regency (“New LLC”).
(A) CONTRIBUTION OF REGENCY BUSINESS
     Regency hereby contributes all of its right, title and interest in and to
all of its assets to New LLC, and New LLC hereby assumes all of the obligations
of Regency (whether known or unknown) (other than all amounts due from the loan
from Robert S. Kendall in the principal amount of $200,000 and inter-company
accounts payable and receivable between Regency and Sentex in the amount of
$47,000) and agrees to discharge all such obligations as and when they become
due. Regency will execute all necessary and proper documents in order to assign
and transfer good and marketable title of such assets.
(B) INVESTMENTS
     JJJ-RT will make an investment in New LLC in the aggregate amount of up to
$800,000 (the “Investment”) under the following terms and conditions:
     (1) Funds will be invested at such times as the executive management of New
LLC determines such funds are necessary within the terms and condition of this
Section (B) and make a request for such funds from JJJ-RT.
     (2) JJJ-RT can purchase a 1% equity interest for each $10,000 investment in
New LLC; provided that until the earlier of (a) any time at which Sentex or one
of its operating subsidiaries is actively carrying on another trade or business,
or (b) January 31, 2006 (the “Event Date”), JJJ-RT may not acquire more than 50%
of the equity interests in New LLC.
     (3) If the executive management determines that more than $500,000 in funds
are required to be invested in New LLC prior to the Event Date, then such funds
may be invested in New LLC as a loan, which principal amount of the loan may be
converted into equity interests of New LLC after the Event Date at a rate of 1%
of an equity interest for each $10,000 of principal that is converted. Upon
conversion of any such loans, all accrued interest on that portion of the
converted principal will be forgiven.
     (4) JJJ-RT may not purchase more than 80% of equity interests in New LLC,
whether by a direct investment in cash or upon conversion of any loans under the
terms of this Section (B).
     (5) Nothing in this Section (B) is intended to prohibit JJJ-RT from making
or proposing to make other investments in New LLC that are agreed or consented
to by Regency.
(C) OTHER AGREEMENTS

 



--------------------------------------------------------------------------------



 



(1) As soon as practicable after the closing, the name of New LLC will be
changed to “Regency Technologies, Ltd.” and the name of Regency will be changed
to “RT Holding, LLC.”
(2) New LLC will enter into a note with Julius Hess to provide for the repayment
of any remaining loans outstanding with Julius Hess. The note shall bear
interest at 0% for three months, and then at prime thereafter, and be payable in
not more than 6 monthly installments beginning December 1, 2005, pre-payable
without penalty and to mature May 1, 2006.
(3) At this closing, Sentex will assign, and New LLC will assume, with the
consent of NCP Capital Partners, the lease for the premises at 3700 Carter St.,
Suite F, Solon, OH 44139, pursuant to the Assignment attached hereto as
Exhibit 1.
(4) At this closing the Operating Agreement of New LLC in the form attached
hereto as Exhibit 2 will be executed and delivered by both parties.
(D) REPRESENTATIONS AND WARRANTIES OF REGENCY AND SENTEX
(1) STATUS OF REGENCY AND SENTEX
     Regency is a validly existing Ohio limited liability company, and has all
necessary authority to own its properties and carry on its business, including
but not limited to the transaction contemplated by this Investment Agreement.
     Sentex is a New Jersey corporation in good standing, and has all necessary
authority to own its properties and carry on its business, including but not
limited to the transaction contemplated by this Investment Agreement.
(2) AUTHORITY AND VALIDITY
     Regency has taken all company and other action required to authorize it to
execute and perform this Investment Agreement which constitutes a valid and
binding agreement of Regency.
     Sentex has taken all corporate and other action required to authorize it to
execute and perform this Investment Agreement which constitutes a valid and
binding agreement of Sentex.
(3) SUITS AND CLAIMS
     To the knowledge of Regency, there are no suits, or other legal or
administrative proceedings, or any official investigations, pending against
Regency or any of its directors or officers, nor is Regency in default or
violation of any judgment or order of any court or administrative agency, except
as listed in Schedule A.
(4) CLAIMS OF SENTEX AND OTHERS AGAINST CORPORATION
     Sentex, its directors, officers or employees, have no claims against
Regency, nor is Regency obligated to any such person in any way other than for
salaries, wages, and fringe

2



--------------------------------------------------------------------------------



 



benefits in the usual course of business, including the short-term note payable
to R.S. Kendall, as currently reflected as a short-term liability of Regency to
R. S Kendall, in the amount of approximately $200,000, except as stated in the
attached Schedule B.
(E) JJJ-RT’S REPRESENTATIONS AND WARRANTIES
(1) STATUS
     JJJ-RT is a validly existing Ohio limited liability company and has all
necessary authority to own its properties and carry on its business.
(2) AUTHORITY AND VALIDITY
     JJJ-RT has taken all company action required to authorize it to execute and
perform this Investment Agreement which constitutes a valid and binding
agreement of JJJ-RT.
(F) INDEMNITIES
     Regency agrees to defend and indemnify JJJ-RT, its successors, and assigns,
against any damage, loss, deficiency, or expense, including without limitation
court costs and attorney fees, arising out of any misrepresentation, or any
breach of warranty or other provision in this Investment Agreement. The
liability of Regency under this provision is limited to the net amount of the
damage, loss, deficiency, or expense after adjustment for insurance proceeds and
any offsetting tax advantages to JJJ-RT.
     Sentex agrees to defend and indemnify JJJ-RT, its successors, and assigns,
against any damage, loss, deficiency, or expense, including without limitation
court costs and attorney fees, arising out of any misrepresentation, or any
breach of warranty or other provision in this Investment Agreement. The
liability of Sentex under this provision is limited to the net amount of the
damage, loss, deficiency, or expense after adjustment for insurance proceeds and
any offsetting tax advantages to JJJ-RT.
     Sentex agrees to defend, indemnify and hold harmless New LLC, Julius Hess
and JJJ-RT from any liability and legal defense related to any acts or omission
of Sentex or Regency arising from State of Ohio, Department of Administrative
Services v. IQ Solutions, LLC, et al.; Case No. 03-CVH05-6054; Franklin County
Common Pleas Court, Ohio.
     JJJ-RT agrees to defend and indemnify Regency and Sentex, and their
successors, and assigns, against any damage, loss, deficiency, or expense,
including without limitation court costs and attorney fees, arising out of any
misrepresentation, or any breach of warranty or other provision in this
Investment Agreement. The liability of JJJ-RT under this provision is limited to
the net amount of the damage, loss, deficiency, or expense after adjustment for
insurance proceeds and any offsetting tax advantages to Regency and Sentex.
     New LLC agrees to defend and indemnify Regency and Sentex, and their
successors, and assigns, against any damage, loss, deficiency, or expense,
including without limitation court costs and attorney fees arising out of any
obligations of Regency or Sentex assumed under the Investment Agreement.

3



--------------------------------------------------------------------------------



 



(G) EXPENSES OF TRANSACTION
     JJJ-RT on its part, and Sentex and Regency on their part, will pay the
fees, expenses, and disbursements of their attorneys, accountants, agents, and
representatives employed respectively by them in connection with the execution
and performance of this Investment Agreement. Sentex and Regency, on the one
hand, and JJJ-RT, on the other hand, represent and warrant to the other that,
except as set forth in Schedule B, there exist no other fees payable to agents,
finders, brokers, investment bankers or other third parties as a result of this
transaction.
(H) SURVIVAL OF REPRESENTATION AND WARRANTIES.
     All representations, warranties, and agreements contained in this
Investment Agreement and its attachments, or contained in any reports,
documents, or statements mentioned in this Investment Agreement or its
attachments as having been delivered to JJJ-RT, Sentex Regency or New LLC, shall
survive the closing for a period of one year.
(I) AGREEMENT BINDING ON SUCCESSORS.
     This Investment Agreement is binding on, and shall inure to the benefit of,
the heirs, personal representatives, successors, and assigns of the parties.
(J) REVIEW BY COUNSEL
     All of the parties to this Investment Agreement acknowledge that they have
had an opportunity to review this document with their respective counsel and
ambiguities, if any, will not be construed in favor of or against either party.
(K) ENTIRE CONTRACT
     This Agreement between the parties consists of this instrument, plus all
attached schedules and exhibits (which are listed at the end of this
instrument), plus all reports, documents, or statements mentioned in this
instrument or its attachments as having been delivered to the parties hereto.

          WITNESS the signatures of the parties.
 
        SENTEX SENSING TECHNOLOGY, INC.
 
       
By:
  /s/ Robert Kendall    
 
 
 
     
 
       Robert Kendall, President    
 
        REGENCY TECHNOLOGIES, LTD.
 
       
By:
  Sentex Sensing Technology, Inc.    
 
       
By:
  /s/ Robert Kendall    
 
 
 
     

4



--------------------------------------------------------------------------------



 



     
     Robert S. Kendall, President
   
 
   
JJJ-RT, LLC
       
/s/ Julius Hess

 
By Julius Hess, its President
   

5



--------------------------------------------------------------------------------



 



Schedule A
Suits and Claims
1. State of Ohio, Department of Administrative Services v. IQ Solutions, LLC, et
al.; Case No. 03-CVH05-6054; Franklin County Common Pleas Court, Ohio.
2. Compucycle, Inc. v. Regency Technologies, Ltd., aka and dba Regency Regency
Technologies, Case No. 842851; Harris County, Texas.

6



--------------------------------------------------------------------------------



 



Schedule B
1. The obligation to Julius Hess set forth in Paragraph (C)(2), above.

7



--------------------------------------------------------------------------------



 



Exhibit 1
Assignment of Lease

8



--------------------------------------------------------------------------------



 



Exhibit 2
Operating Agreement

9